Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Battista  on December 16, 2021.
The application has been amended as follows:
IN THE CLAIMS
1.  (Currently Amended) An installation apparatus for mounting a garnish having at least one attachment element onto a pillar frame structure of a vehicle, the installation apparatus comprising:
a handle portion;
an installation portion located at one end of the handle portion and configured to install the attachment element onto the pillar frame structure of the vehicle, wherein the installation portion includes a shorter member configured to engage the vehicle from a bottom area of the pillar frame structure to create a hinge point, a longer member configured to engage the garnish and attachment element, and a trough member having a first end that the longer member extends substantially perpendicularly from and an opposite end that the shorter member extends substantially perpendicularly from, the and the shorter member is connected to the trough member at a first end of the shorter member, and terminates at a second end, and the second end includes a concave surface that faces the longer member such that a grab lip is located at the second end of the shorter member and faces the longer member.
12.  (Currently Amended) The installation kit 
13.  (Currently Amended) The installation kit 
14.  (Currently Amended) The installation kit 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a garnish installation tool, kit and method of use wherein the tool is provided with a J-shaped installation portion having a second end of a shorter member of the J-shaped installation portion having a concave end to form a grab lip facing towards a longer member of the J-shaped installation portion.  After further review of applicant’s arguments filed on November 15, 2021 the examiner agrees with applicant’s view of prior art of Forest FR 2818179, therefore the rejection has been withdrawn.  The closest prior art not relied upon but is relevant to the state of the art Thomas US 4826136 discloses a log turning device having a J-shaped portion, however, the ends of the shorter member are tapered and flat and do not concave as claimed by applicant.  For the above reasons, the claims overcome the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/           Primary Examiner, Art Unit 3723